

 
Exhibit 10.5  Escrow Agreement -   (Exhibit C in subscription agreement)
 
 
ESCROW AGREEMENT
 
           This Agreement is dated as of the 15th day of July, 2011 among
Attitude Drinks, Inc., a Delaware corporation (the “Company”), the subscribers
listed on Schedule 1 hereto (“Subscribers”), and Grushko & Mittman, P.C. (the
“Escrow Agent”):
 
W I T N E S S E T H:
 
           WHEREAS, the Company and Subscribers have entered into a Subscription
Agreement calling for the sale by the Company to the Subscribers of  secured
convertible Notes and Warrants for an aggregate purchase price of no minimum
dollar amount and up to $1,000,000; and
 
           WHEREAS, the parties hereto require the Company to deliver the Notes
and Warrants against payment therefor, with such Notes and the Escrowed Funds to
be delivered to the Escrow Agent, along with the other documents, instruments
and payments hereinafter described, to be held in escrow and released by the
Escrow Agent in accordance with the terms and conditions of this Agreement; and
 
           WHEREAS, the Escrow Agent is willing to serve as escrow agent
pursuant to the terms and conditions of this Agreement;
 
           NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreement shall have the meanings
given to such terms in the Subscription Agreement.  Whenever used in this
Agreement, the following terms shall have the following respective meanings:
 
§ “Agreement” means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;
 
§ “Broker” shall have the meaning set forth in Section 8(a) and on Schedule 8(a)
of the Subscription Agreement;
 
§ “Broker’s Fee” shall have the meaning set forth in Section 8(a) and on
Schedule 8(a) of the Subscription Agreement;
 
§ “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
§  “Escrowed Payment” means an aggregate cash payment of no minumum and up to a
maximum of $1,000,000;
 
§  “Legal Opinion” means the original signed legal opinion referred to in
Section 6 of the Subscription Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
§ “Note” shall have the meaning set forth in the second recital to the
Subscription Agreement;
 
§ “Placement Agent” shall have the meaning set forth in Section 8(a) and on
Schedule 8(a) of the Subscription Agreement;
 
§ “Placement Agent’s Fee” shall have the meaning set forth in Section 8(a) and
on Schedule 8(a) of the Subscription Agreement;
 
§ “Principal Amount” shall mean an aggregate of no minumum up to a maximum of
$1,000,000;
 
§ “Subscriber Legal Fees” shall have the meaning set forth in Section 8(b) of
the Subscription Agreement;
 
§ “Subscription Agreement” means the Subscription Agreement (and the exhibits
and schedules thereto) entered into or to be entered into by the Company and
Subscribers in reference to the sale and purchase of the Notes and Warrants;
 
§ “Warrants” shall have the meaning set forth in Section 2(b) of the
Subscription Agreement;
 
§ Collectively, the Legal Opinion, Notes, Warrants, and Subscription Agreement
signed and executed by all signators thereto other than the Subscribers,
Broker’s Fee/Placement Agent’s Fee and Subscriber Legal Fees and are referred to
as “Company Documents”; and
 
§ Collectively, the Escrowed Payment and the Subscribers executed Subscription
Agreement are referred to as “Subscriber Documents.”
 
1.2.           Entire Agreement.  This Agreement along with the Company
Documents and the Subscriber Documents to which the Subscriber and the Company
or Subsidiary are a party constitute the entire agreement between the parties
hereto pertaining to the Company Documents and Subscriber Documents and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof, except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
1.3.           Extended Meanings.  In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.
 
1.4.           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
           1.5.           Headings.  The division of this Agreement into
articles, sections, subsections and paragraphs and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
           1.6.           Law Governing this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction.  Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
           1.7.           Specific Enforcement, Consent to Jurisdiction.  The
Company and Subscribers acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injuction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.  Subject to Section 1.6 hereof, each of the Company
and Subscribers hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1.           Company Deliveries.  On or before the Closing Date, the Company
shall execute and deliver the Company Documents to the Escrow Agent.
 
2.2.           Subscriber Deliveries.  On or before the Closing Date,
Subscribers shall execute and deliver the Subscription Agreements and shall
deliver the Escrowed Payment in cash, to the Escrow Agent.  The Escrowed Payment
will be delivered pursuant to the following wire transfer instructions:


Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
 
3

--------------------------------------------------------------------------------

 
 
2.3.           Intention to Create Escrow Over Company Documents and Subscriber
Documents.  The Subscribers and Company intend that the Company Documents and
Subscriber Documents shall be held in escrow by the Escrow Agent pursuant to
this Agreement for their benefit as set forth herein.
 
2.4.           Escrow Agent to Deliver Company Documents and Subscriber
Documents.  The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:
 
(a)           On the Closing Date, the Escrow Agent will simultaneously release
the Company Documents to the Subscribers and release the Subscriber Documents to
the Company, except that:
 
(i)Subscriber Legal Fees will be released directly to the Subscriber’s
attorneys. Company Legal Fees will be released directly to Company’s attorneys;
and
 
(ii)the Broker’s Fee/Placement Agent’s Fee will be released to the
Broker/Placement Agent as described on Schedule 8 to the Subscription Agreement.
 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Company and the
Subscribers, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
(c)           Anything herein to the contrary notwithstanding, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a “Court Order”), the Escrow Agent shall
deliver the Company Documents and Subscriber Documents in accordance with the
Court Order.  Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           Acknowledgement of Company and Subscriber; Disputes.  The Company
and the Subscribers acknowledge that the only terms and conditions upon which
the Company Documents and Subscriber Documents are to be released are set forth
in Sections 3 and 4 of this Agreement.  The Company and the Subscribers reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Company Documents and Subscriber Documents.  Any
dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscribers.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT


4.1.  Duties and Responsibilities of the Escrow Agent.  The Escrow Agent’s
duties and responsibilities shall be subject to the following terms and
conditions:
 
                      (a)           The Subscribers and Company acknowledge and
agree that the Escrow Agent (i) shall not be responsible for or bound by, and
shall not be required to inquire into whether either the Subscribers or Company
is entitled to receipt of the Company Documents and Subscriber Documents
pursuant to any other agreement or otherwise; (ii) shall be obligated only for
the performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iii) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.
 
(b)           The Subscribers and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscribers and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent’s partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent’s part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscribers and Company under this Agreement and to no other
person.
 
                      (c)           The Subscribers and Company jointly and
severally agree to reimburse the Escrow Agent for outside counsel fees, to the
extent authorized hereunder and incurred in connection with the performance of
its duties and responsibilities hereunder.
 
                      (d)           The Escrow Agent may at any time resign as
Escrow Agent hereunder by giving five (5) days prior written notice of
resignation to the Subscribers and the Company.  Prior to the effective date of
the resignation as specified in such notice, the Subscribers and Company will
issue to the Escrow Agent a Joint Instruction authorizing delivery of the
Company Documents and Subscriber Documents to a substitute Escrow Agent selected
by the Subscribers and Company.  If no successor Escrow Agent is named by the
Subscribers and Company, the Escrow Agent may apply to a court of competent
jurisdiction in the State of New York for appointment of a successor Escrow
Agent, and to deposit the Company Documents and Subscriber Documents with the
clerk of any such court.
 
                      (e)           Other than in connection with the Subscriber
Legal Fees, the Escrow Agent does not have and will not have any interest in the
Company Documents and Subscriber Documents, but is serving only as escrow agent,
having only possession thereof.  The Escrow Agent shall not be liable for any
loss resulting from the making or retention of any investment in accordance with
this Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
                      (f)           This Agreement sets forth exclusively the
duties of the Escrow Agent with respect to any and all matters pertinent thereto
and no implied duties or obligations shall be read into this Agreement.
 
                      (g)           The Escrow Agent shall be permitted to act
as counsel for the Subscribers in any dispute as to the disposition of the
Company Documents and Subscriber Documents, in any other dispute between the
Subscribers and Company, whether or not the Escrow Agent is then holding the
Company Documents and Subscriber Documents and continues to act as the Escrow
Agent hereunder.
 
                      (h)           The provisions of this Section 4.1 shall
survive the resignation of the Escrow Agent or the termination of this
Agreement.
 
           4.2.     Dispute Resolution: Judgments.  Resolution of disputes
arising under this Agreement shall be subject to the following terms and
conditions:
 
                      (a)           If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the Company
Documents and Subscriber Documents, or if the Escrow Agent shall in good faith
be uncertain as to its duties or rights hereunder, the Escrow Agent shall be
authorized, without liability to anyone, to (i) refrain from taking any action
other than to continue to hold the Company Documents and Subscriber Documents
pending receipt of a Joint Instruction from the Subscribers and Company, or (ii)
deposit the Company Documents and Subscriber Documents with any court of
competent jurisdiction in the State of New York, in which event the Escrow Agent
shall give written notice thereof to the Subscribers and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
                      (b)           The Escrow Agent is hereby expressly
authorized to comply with and obey any Court Order.  In case the Escrow Agent
obeys or complies with a Court Order, the Escrow Agent shall not be liable to
the Subscribers and Company or to any other person, firm, corporation or entity
by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
           5.1.     Termination.  This escrow shall terminate upon the release
of all of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscribers and Company.
 
           5.2.     Notices.   All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           If to the Company, to:


Attitude Drinks Inc.
10415 Riverside Drive, Suite 101
Palm Beach Gardens, FL 33410
Attn: Roy Warren, CEO and President
Fax: (561) 799-5039


With a copy by facsimile only to:


Weed & Co., LLP
4695 MacArthur Court, Suite 1430
Newport Beach, CA 92660
Attn: Rick Weed, Esq.
Fax: (949) 475-9087


(b)           If to the Subscribers: to the addresses set forth on Schedule 1


With copies by facsimile only to (which shall not constitute notice):
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: 212-697-3575


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attn: Stuart Neuhauser, Esq.
Fax: (212) 370-7889


 
(c)
If to the Escrow Agent, to:

 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: 212-697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.   Interest.  The Escrowed Payment shall not be held in an interest bearing
account nor will interest be payable in connection therewith.  In the event the
Escrowed Payment is deposited in an interest bearing account, the Subscribers
shall be entitled to receive any accrued interest thereon, but only if the
Escrow Agent receives from the Subscriber the Subscribers’ United States
taxpayer identification number and other requested information and forms.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4.   Assignment; Binding Agreement.  Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto.  This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
5.5.   Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.6.    Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.7.    Agreement.  Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Escrow
Agreement, as of the date first written above.
 
 

  “COMPANY”
ATTITUDE DRINKS, INC.
a Delaware corporation




By:  /s/ Roy
Warren                                                                  
    Roy Warren
    President & CEO


ESCROW AGENT:


GRUSHKO & MITTMAN, P.C.
 
By:  /s/ Grushko & Mittman, P.C.                                            
    Name:


 
SUBSCRIBERS:
 

            By:
/s/
  By:
/s/
   
Name
   
Name 
   
Title 
   
Title
 

 

            By:
/s/
  By:
/s/
   
Name
   
Name 
   
Title 
   
Title
 

 

            By:
/s/
  By:
/s/
   
Name
   
Name 
   
Title 
   
Title
 


 
 
9

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1
(SUBSCRIBERS)




SUBSCRIBER
PRINCIPAL
AMOUNT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Konrad Ackermann
Fax: 011-42-32323196
$100,000
 
 
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
Fax: (201) 586-0258
$100,000
 
SCHLOMO & ROCHEL RIFKIND
Givat Shoshanna 12/3
Tzfut Israel
Fax: (972) 4 6970443
$250,000
 
RAMSHEAD HOLDING LTD.
57 / 63 Line Wall Road
Gibraltar
Attn: Lawrence Abrams
$50,000
TOTAL
$500,000




 

--------------------------------------------------------------------------------